Citation Nr: 0617781	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  98-15 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran had verified active duty from January to June 
1993, and verified active duty for training from November 
1993 to April 1994 and from October 1994 to April 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 decision that, in part, denied 
service connection for PTSD.

In April 2003, the Board undertook additional development of 
the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2004).  Subsequently, the provisions of 38 C.F.R. § 19.9 
were invalidated.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in 
December 2003, the Board remanded the matter to the RO for 
initial consideration of the recently developed evidence and 
further action.   

In April 2005, the Board remanded the matter for additional 
development.

In March and May 2004, the veteran appeared to raise a claim 
for service connection for a depressive disorder (the most 
recent VA examiner related a current depressive disorder to 
active service).  As this issue has not been adjudicated, 
they are referred to the RO for appropriate action.  


FINDING OF FACT

The competent evidence establishes that the veteran currently 
does not have PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through the April 2002 and April 2004 letters, the RO or VA's 
Appeals Management Center (AMC) notified the veteran of 
elements of service connection and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

The April 2004 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
The timing deficiency was remedied by the fact that the 
veteran's claim was re-adjudicated by the agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of service connection for PTSD, as concluded below, because 
any question as to the appropriate disability rating and 
effective date to be assigned is rendered moot.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records, and has arranged for the 
veteran to undergo VA examinations in connection with the 
claim on appeal, reports of which are of record.  The veteran 
has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.  He has also been afforded necessary examinations.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claim; and he has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claim, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Analysis

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
3.304(f). 

What is missing in this case is competent evidence of a 
current diagnosis of PTSD.  Such determination must be based 
on medical evidence, and not simply the history reported by 
the veteran.  See Howell v. Nicholson, 19 Vet. App. 535 
(2006). 

Service medical records contain no diagnosis of any 
psychiatric disorder, to include PTSD.  On a "Report of 
Medical History" completed by the veteran in March 1994, the 
veteran reported depression or excessive worry.  The examiner 
noted excessive worry/stress, 1994, secondary to transition 
of separating from the military.

VA progress notes, dated in January and March 1997, reflect 
impressions of both major depression in remission, and PTSD.

In an effort to clarify the veteran's diagnosis, he underwent 
a VA examination in December 1997 and reported stressors 
related to his military experience.  Reportedly, the veteran 
was under constant pressure, and stated that, with regard to 
the deaths that occurred in his family, he could not even 
take the time off to grieve; he was only given three days off 
after the deaths occurred.  The veteran also reported the 
pressure of collecting information regarding public 
corruption.  The examiner diagnosed major depressive 
disorder, recurrent; and commented that there was not 
sufficient current clinical symptomatology to establish a 
diagnosis of PTSD.

The records received from the Social Security Administration 
in April 1999 reflect that the veteran became disabled in 
July 1997, and that his primary diagnosis was depression.

VA progress notes, dated in May 2001, reflect that the 
veteran had been followed by the mental health clinic for 
major depression related to grieving the traumatic loss of 
family members in three separate incidents.  The first tragic 
incident involved one of the veteran's three grandchildren, 
who accidentally drowned in a swimming pool at the veteran's 
home.  The second tragic incident involved the homicidal 
death of the veteran's adopted daughter and another 
grandchild.  The third tragic incident involved the suicidal 
death of the veteran's adopted son.

A supplementary certificate of cause of death reveals that 
the homicidal death of the veteran's adopted daughter 
occurred in May 1993, which was during the veteran's active 
military service.

The veteran underwent another VA examination in November 
2005.  He reported receiving treatment for depression 
following a number of family tragedies.  His current symptoms 
included sleep disturbance, fatigue, some suicidal ideation, 
and feelings of hopelessness.  The veteran did not report any 
persistent re-experiencing of prior trauma.  The examiner 
diagnosed major depressive disorder (improved with 
treatment), and noted that there had been a concern about 
depression while the veteran was on active duty.  The 
examiner opined that the veteran did not meet the full DSM-IV 
criteria for a diagnosis of PTSD, and noted that his previous 
VA examination did not reflect a diagnosis of PTSD.
  
While the 1997 outpatient treatment records do list an 
impression of PTSD, there was no elaboration or indication 
that the record had been reviewed.  These reports are of 
limited value because they do not reflect a review of the 
record, and are unenhanced by any medical comment.  Howell v. 
Nicholson, 19 Vet. App. 535, 539 (2006).  

All of the competent medical evidence since those outpatient 
treatment records reflects that the veteran was not found to 
have PTSD.

The VA examiner who conducted the December 1997 and November 
2005 examinations provided extensive detail reflecting 
consideration of the record.  The examiner also provided a 
rationale for finding the veteran did not meet the criteria 
for a diagnosis of PTSD, namely that there was no showing 
that the veteran re-experienced the claimed trauma.  

The examiner's conclusions are supported by the more recent 
VA outpatient treatment records, which show that PTSD was not 
found.

Because the most probative evidence is against finding a 
current diagnosis of PTSD, the weight of the evidence is 
against the claim.  The benefit-of-the-doubt doctrine is not 
for application, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for PTSD is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


